         Case 1:20-cr-00135-JMF Document 252 Filed 10/23/20 Page 1 of 2




                      LAW OFFICES OF JAMES R. DEVITA, PLLC
                                    81 MAIN STREET, SUITE 504
                                WHITE PLAINS, NEW YORK 10601-1719
                                          (914) 328-5000
                                        FAX (914) 946-5906
                                 E-Mail: jdevita@jamesrdevitalaw.com
                                                                                         —
                                                                               NEW YORK CITY OFFICE:
                                                                               217 BROADWAY, SUITE 707
                                                                               NEW YORK, NY 10007
                                                                               (212) 619-3730




                                      October 23, 2020


VIA ECF
Honorable Jesse M. Furman
United States District Judge for the Southern District of New York
United States Courthouse
40 Centre St.
New York, New York 10007

       Re: United States v. Alexander Arguedas, et al. (Davonte Brown), 20 Cr. 135 (JMF)

Dear Judge Furman:

        I am co-counsel to defendant Davonte Brown in the above referenced matter. At a
telephonic conference on April 30, 2020, confirmed in an Order entered on May 1, the Court
granted, in part, the government’s motion to revoke my client’s bail and for his pretrial detention,
but also made a finding that “there is a "compelling reason" justifying Defendant's ‘temporary
release’ under the existing terms and conditions” pursuant to 18 U.S.C. § 3142(i). The Court
directed that Mr. Brown surrender to the United States Marshal at the United States Courthouse
at 500 Pearl St., New York, N.Y. by 2 p.m. on June 29, 2020 “unless the Court finds prior to that
date — pursuant to a letter motion filed by Defendant — that ‘compelling’ reasons still exist to
extend the Defendant’s release.” On June 19, 2020, the Court granted my application that Mr.
Brown’s surrender date be extended through September 1, 2020. Docket No. 151. On August
27, 2020, the Court granted my application that Mr. Brown’s surrender date be extended through
November 2, 2020. Docket No. 212. I am writing to request that Your Honor again extend the
period of temporary release for Mr. Brown though Monday, February 1, 2021 because the
“compelling reasons” for that temporary release still exist. When Your Honor denied the
government’s motion for reconsideration of the Court’s June 19, 2020 order granting the prior
extension, the Court made this observation:

       Although conditions in New York City have undoubtedly improved dramatically, the
       Court needs more confidence that the crisis has passed with respect to jails and prisons
       before it concludes that compelling reason no longer exist to maintain Defendant’s
       temporary release.
           Case 1:20-cr-00135-JMF Document 252 Filed 10/23/20 Page 2 of 2

Hon. Jesse M. Furman                                                                      October 23, 2020



Docket No. 153. The reasons for the reservations reflected in the Court’s statement remain valid
today. For example, despite the efforts of the Bureau of Prisons to contain the virus, on October
22, 2020, MCC’s Warden reported to Chief Judge Mauskopf of the Eastern District that MCC
still had 40 positive inmate cases and 47 positive staff cases. October 22, 2020 Letter to The
Honorable Roslynn R. Mauskopf from M. Licon-Vitale, Warden, MCC New York and H. Tellez,
Warden, MDC Brooklyn, at 3 (available at
https://www.nyed.uscourts.gov/pub/bop/MDC_MCC_20201022_031918. )

        I therefore respectfully request that Your Honor extend Mr. Brown’s surrender date
through Monday February 1, 2021. I have consulted Pretrial Services Officer Joshua Rothman in
connection with this motion. He advises me that Mr. Brown has been compliant with the terms
of his home incarceration, and that Pretrial Services takes no position and makes no
recommendation on this application. Assistant United States Attorney Danielle Sassoon advised
me that the government opposes the application, and asked that I include the following statement
in my letter: “Per the Court’s recent order (Dkt. 236), the Government notes its standing
objection and that since Brown’s surrender was last adjourned, attorney visits at MCC and MDC
have resumed, and the first criminal jury trial was conducted in this District.”



                                                   Respectfully submitted,

                                                   s/ James R. DeVita
                                                   James R. DeVita


cc:      Assistant United States Attorney Danielle Sassoon (by ECF)
         All counsel (by ECF)
         United States Pretrial Services Officer Joshua Rothman (by email)



      Application GRANTED. The surrender date is hereby extended to February 1, 2021. The Clerk of Court
      is directed to terminate ECF No. 251. SO ORDERED.




                                                        October 23, 2020




                                                       2
